Title: To John Adams from Elbridge Gerry, 18 July 1800
From: Gerry, Elbridge
To: Adams, John



Cambridge 18th July 1800

Mr Gerry presents his best respects to the President of the United States, & sends by the bearer ten pair of squabs, of which he requests his acceptance. They have been learnt to feed in indian dough, & when put into the pigeon House, must be supplyed daily with water & gravel, & confined to the house untill they have young—The house should be locked and under the care of one person, as they will not breed, if disturbed: & they should also be furnished with coarse straw for nests—buckwheat the siftings of flaxweed, or sweepings of english grain will answer for their subsistence—Rats are apt to infest pigeon houses, which may be guarded by bricks or baths & planter on the outside.
Mrs Gerry, unites with Mr G in best respects to the President & Mrs Adams & regards to the family
